Citation Nr: 0502028	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  96-48 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a renal cyst.

2.  Entitlement to a higher evaluation for the residuals of 
testicular carcinoma with a right radical orchiectomy, rated 
as 100 percent disabling from July 2, 1993, and as 10 percent 
disabling from November 1, 1993, on appeal from the initial 
grant of service connection.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a small bowel obstruction.  


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
November 1983, and from July 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

In the November 1993 rating decision, the RO denied service 
connection for low back pain, a bilateral knee disorder, and 
a renal cyst and granted service connection for the residuals 
of testicular cancer with a right radical orchiectomy and for 
the residuals of a small bowel obstruction.  The residuals of 
testicular cancer were initially rated at 100 percent 
disabling from July 2, 1993, and as 10 percent disabling from 
November 1, 1993.  The residuals of a small bowel obstruction 
were noncompensably rated.  When this appeal was originally 
before the Board, the last two issues were phrased as 
increased rating claims.  In August 1998, the Board denied 
service connection for low back pain and a bilateral knee 
disorder.  The three other issues were remanded for 
additional development.  

The United States Court of Appeals for Veterans Claims has 
since held that there is a distinction between a claim based 
on disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id., at 126.  With an initial rating, the RO can 
assign separate disability ratings for separate periods of 
time based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
126.  Accordingly, the Board, in its May 2001 Remand, 
restated the issues to reflect that they were on appeal from 
initial grants of service connection.

The issue of entitlement to an evaluation in excess of 10 
percent for the residuals of testicular carcinoma is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the two 
issues addressed in this decision.    

2.  The veteran has not been diagnosed as having a current 
disability or disorder than can be classified as a renal 
cyst.  

3.  The veteran's service-connected residuals of a small 
bowel obstruction are manifested by occasional discomfort, 
cramps, and acute constipation.  Objective evidence of 
diarrhea, anemia, and the inability to gain weight has not 
been demonstrated and the scar that is the residual of the 
laparotomies performed in conjunction with treatment for the 
obstruction is not superficial, tender and painful on 
objective demonstration, poorly nourished with repeated 
ulceration, nor does it limit the function of any part.


CONCLUSIONS OF LAW

1.  A renal cyst was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a compensable evaluation for the 
residuals of small bowel obstruction, on appeal from an 
initial grant of service connection, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 7328 and 7301 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This veteran had two periods of active service, with the 
second period of honorable duty ending in July 1993.  Prior 
to the veteran being put onto the temporary duty retired list 
(TDRL) and while he was still in the US Marine Corps, he was 
diagnosed as having testicular cancer.  He underwent a lymph 
node dissection and had a right radical orchiectomy.  
Subsequent to his release from service, the veteran applied 
for various VA compensation benefits.  

In August 1993, the veteran was awarded service connection 
for testicular carcinoma with the right radical orchiectomy.  
A 100 percent rating was assigned from the day after the 
veteran was released from active duty until November 1, 1993.  
A 10 percent rating was assigned from November 1, 1993, to 
the present.  These rating were assigned in accordance with 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 7528 and 7524 (1992).  The veteran was further assigned 
a noncompensable evaluation for the residuals of a small 
bowel obstruction.  

In a decision, dated November 1993, service connection was 
denied for a renal cyst.  The veteran was notified of both of 
these decisions and he has appealed to the Board for review.  
Specifically, the veteran asserted that his testicular 
condition was more severe and that he was no longer able to 
reproduce.  He further claimed that his bowel disability is 
such that shortly after he eats, he suffers from indigestion 
and must use the restroom for relief.  Finally, he maintains 
that he has been diagnosed as having a renal cyst and asks 
that VA compensation benefits be awarded for this disability.  

During the long course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law (November 
2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
increased ratings and service connection, VA's duties have 
been fulfilled to the extent possible.  VA must notify the 
veteran of evidence and information necessary to substantiate 
the claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOC), the Board's Decision/Remand of August 
1998, and the Board's Remand of May 2001.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that his two 
disabilities were more disabling than rated.  He was told 
that he must show that the symptoms and manifestations 
produced by the testicular cancer and bowel obstruction 
qualified the veteran for a higher rating pursuant to the 
rating criteria.  Additionally, he has been informed, with 
respect to service connection, that in order to prevail on 
his claim, that he must have a current disability that is 
related to his military service.  If he is unable to show 
this, he has been informed that he will not succeed with his 
appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters issued in October 2002 and June 2004, 
which spelled out the requirements of the VCAA and what the 
VA would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA.  The veteran provided 
the requisite information and those documents were obtained, 
and have been included in the veteran's claim folder.  The 
veteran also provided testimony before an RO hearing officer 
and a copy of that hearing transcript has been included in 
the claims folder for review.  It seems clear that the VA has 
given the veteran every opportunity to express his opinions 
with respect to the issues on appeal and the VA has obtained 
all known documents and information that would substantiate 
the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the etiology, nature, and 
severity his claimed disorders.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's development instructions in 
both of the Board's Remands.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOCs, the RO 
informed him of what information he needed to establish 
entitlement to increased evaluations and service connection.  
The veteran was further told that he should send to the RO 
information describing additional evidence or the evidence 
itself.  The notice was provided before the RO's most recent 
transfer of the appellant's case to the Board, and the 
content of that notice and various duty to assist letters, 
along with the SOC and SSOCs, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The various letters satisfy the 
VCAA content-complying notice.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating and 
service connection claims.  He has, by information letters, 
rating decisions, the SOC, and the SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.




I.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. 
§ 3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The record indicates that the veteran was told that he had a 
renal cyst and as such, he has asked for benefits for this 
condition.  Despite the veteran's assertions to the contrary, 
the medical records do not show a recent diagnosis of a renal 
cyst.  A VA general medical examination performed in 
September 1993 failed to produce a diagnosis of a renal cyst.  
A VA intestinal examination of February 2003 noted the 
following:

In reference to the renal cyst, he was 
advised that he had a left renal cyst in 
1990.  Subsequently in 1993, a CT scan is 
considered negative and the most recent 
renal ultrasound is negative for [a] 
renal cyst.

The examiner further wrote that there was no medical evidence 
of a renal cyst.  This examination report mirrors the August 
1999 VA examination which also noted the veteran as not 
having a renal cyst.  VA medical treatment records are 
negative for findings indicating that the veteran now has 
either a right or left renal cyst.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

After a full review of the record, the Board concludes that 
service connection for a renal cyst is not warranted.  The 
first requirement of a claim for service connection is a 
diagnosis of a disability.  As noted above, VA examinations 
have failed to produce a positive diagnosis of a renal cyst.  
Thus, the veteran fails to satisfy the first element of a 
claim, that is, a current disability, and his claim for 
service connection a renal cyst fails.  

With respect to the contentions made by the veteran, it is 
the Board's opinion that these statements were undoubtedly 
made in good faith.  Nevertheless, the veteran is not a 
doctor nor has he undergone medical training.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he currently has a renal cyst, or that even 
if he did actually have a renal cyst that it was related to 
his military service, to some incident he experienced while 
he was in the Marine Corps, or to a service-connected 
disability.  In the absence of evidence demonstrating that 
the veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the 
veteran may not self-diagnose a disease or disability.

As the preponderance of the evidence is against the veteran's 
claim for service connection, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran contends that he should be receiving a 
compensable evaluation for his service-connected residuals of 
a small bowel obstruction.  A specific diagnostic code in the 
VA Schedule for Rating Disabilities (Rating Schedule) does 
not exist for bowel obstruction, or the residuals thereof; as 
such, the veteran's disability has been rated by analogy.  
Unlisted conditions are rated by analogy to a listed 
condition with similarly affected functions, anatomical 
localization, and symptomatology.  38 C.F.R. § 4.20 (2004).  
This disorder has been rated pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 7399 and 7328 
(2004).  

Under Diagnostic Code 7328, a 60 percent rating is 
appropriate with marked interference with absorption and 
nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  With definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss, a 40 percent rating will be assigned.  
Finally, if there are symptomatic residuals with diarrhea, 
anemia and inability to gain weight, a 20 percent rating is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 7328 (2004).  
Diagnostic Code 7328 directs the evaluator to Diagnostic Code 
7301 when residual adhesions constitute the predominant 
disability.  Id.  Under Diagnostic Code 7301, a 10 percent 
evaluation is warranted where there is pulling pain on 
attempting to work or on movement of the body, or occasional 
episodes or colic pain, nausea, vomiting, or constipation, 
diarrhea, or abdominal distention; a 30 percent rating 
requires partial obstruction.  38 C.F.R. Part 4, Diagnostic 
Code 7301 (2004).

[It should be noted that the veteran has been service-
connected for a ventral hernia associated with the residuals 
of small bowel obstruction.  He is in receipt of compensation 
benefits for this disability.  That is, based on the symptoms 
and manifestations produced by the ventral hernia, he has 
been awarded a 20 percent rating in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic 7339 
(2004).]

As a result of the veteran's initial petition for benefits, 
he underwent a VA general medical examination in September 
1993.  Before that examination, the veteran complained of 
cramping abdominal pain.  He did not, however, report that he 
was suffering from nausea, vomiting, weight loss, or 
diarrhea.  

Per the examination record, the veteran's weight was 176 
pounds, which was the maximum amount of weight he had carried 
during the previous twelve months.  The veteran's bowel 
sounds were normal and abdominal spasms were not reported.  
Blood work was accomplished and the veteran was not found to 
be anemic.  

Another examination was accomplished in August 1999.  In the 
history portion of the examination, the doctor wrote:

In 1992, a small bowel obstruction was 
diagnosed with an exploratory laparotomy 
and lysis of adhesions.  In 1995, he had 
a recurrent small-bowel obstruction with 
exploratory laparotomy, lysis of 
adhesions, and release of herniation of 
the small bowel through the ligament of 
Treitz.  Since 1995, the veteran had a 
ventral hernia repaired in 1997 and this 
recurred soon afterwards and still is 
present. . . . 

Presently he has chronic abdominal cramps 
unassociated with food except 40% of the 
time.  He denies constipation or 
diarrhea.  He states he feels pressure in 
his right flank.  There is no nausea or 
vomiting.  He is not aware of any audible 
borborygmus.

During the examination, the examiner defined the various 
scars that were the result of the surgeries that had been 
performed on the veteran.  The doctor noted that the movement 
of the colon was hyperactive and that the abdomen was 
soft/pliable.  The abdomen was not distended or enlarged.  
The record is negative for findings suggestive of weight loss 
or anemia.  The examiner did not comment on any symptoms or 
manifestations that might be related to the bowel condition.

A third examination was performed in February 2003.  Prior to 
this examination, the veteran complained of abdominal cramps 
that affected him twice a month.  Although periodic 
constipation was noted, nausea and vomiting were not.  
Additionally, the veteran had not experienced weight loss.  
In fact, the veteran's weight was measured at 195 pounds, 
which was 19 pound more than when service connection was 
granted.  Treatment was not prescribed and anemia was not 
diagnosed.  Small bowel obstruction was not found on x-rays 
or via a CT scan of the abdomen.  

The examiner reported that the veteran's residuals from the 
small bowel obstruction was cramping and abdominal pain, 
along with a ventral hernia.  The doctor did not ascribe any 
other manifestation or symptom to the bowel disorder.  

In order to ensure that the VA has a complete picture of the 
veteran's disability, his VA treatment records have been 
obtained.  These records are negative for recurrent diarrhea, 
anemia, or the inability to gain weight.  Additionally, there 
is no indication from the records that the veteran has 
experienced nutrition or absorption difficulties as a result 
of the disability.  

A review of the testimony and results of the various 
examinations do not display symptomatology of sufficient 
severity to warrant a compensable rating.  The veteran's 
abdomen has not been reported as being distended.  Although 
he complains about occasional "stitches" or cramps in the 
side, these symptoms are not constantly occurring.  Neither 
on examination or in the hearing testimony, was the presence 
of diarrhea, anemia or inability to gain weight reported.  
While the veteran reports immediate bowel movements after 
eating, it has not been shown that he suffers from loose 
stools, vomiting, or partial obstruction of the bowel.  
Therefore, it is the conclusion of the Board that a 
compensable rating pursuant to 38 C.F.R. Part 4, Diagnostic 
Codes 7328 or 7301 (2004) is not appropriate.  The Board adds 
that while various examiners have made reference to 
"adhesions" secondary to a laparotomy, it was not stated 
whether any adhesions were peritoneal adhesions.  However, 
even assuming the presence of peritoneal adhesions, the 
medical evidence does not show disturbance of motility, 
actual partial obstruction, or reflex disturbances so as to 
warrant a separate or compensable evaluation for adhesions.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the residuals of 
small bowel obstruction.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).

Additionally, although the veteran has not specifically 
complained about scars on his abdomen that are the result of 
the two laparotomies secondary to the small bowel 
obstruction, the Board must consider whether the impairment 
manifested by the scar may be afforded additional, 
compensable evaluations under the appropriate diagnostic 
code.  All impairment arising from a single disability may be 
awarded separate, compensable evaluations, where that 
impairment is not already contemplated by the assigned 
diagnostic code, and except as otherwise directed in the 
rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (2001 - 
2004) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2001 - 2004).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's scars under the new regulations 
will be unfairly prejudicial to the veteran.  See Bernard, 
supra.  The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
evaluation of the scars.  This is so because the Board may 
use a combination of the new and old regulations to grant the 
benefit sought.  Moreover, the Board notes that while some of 
the regulations differ greatly, requiring more exact 
measurements of the scar tissue involved, others do not vary 
at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2004).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2004).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2004).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).

In the present case, the veteran has a 31 x 1 centimeter scar 
that extends from the xiphoid the symphysis pubis.  The 
examination dated August 1999 noted that the scar was 
somewhat tender.  However, there was no indication that it 
was not well-healed, painful (vice tender), not subject to 
ulcerations, and it did not limit the function of the body 
part affected.  The Board notes that the examination 
performed in February 2003 merely reported the location of 
the scar and the examination was negative for any type of 
findings or complaints involving the scar.  

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

According to the notes in the new criteria under Diagnostic 
Codes 7801 and 7802, scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces 
of the extremities or trunk will be rated separately.  In 
addition, deep scars are defined in a note following 
Diagnostic Code 7801 as associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).

After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7801, 7802, 7803, 7804, and 7805 (2002-2004) 
for the veteran's residual scar.  It is not hypersensitive, 
or particular tender to the touch.  Moreover, the scar 
appears to be superficial, not deep, and it is not associated 
with underlying soft tissue damage.  Similarly, it is not 
adherent, and there is no sign of underlying tissue loss.  
Also, the scar does not approach the area size needed for a 
compensable and separate evaluation.  Hence, for the above 
reasons, the Board finds that the criteria for a compensable, 
and separate, evaluation for a scar has not been met.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected bowel disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

Service connection for a renal cyst is denied.

A compensable evaluation for the residuals of a small bowel 
obstruction is denied.  


REMAND

In reference to the veteran's claim seeking a disability 
evaluation in excess of 10 percent for residuals  of 
testicular cancer, the disability has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Codes 7524 and 7528 (1993) and 
(2004).  The Board finds that the condition may be evaluated 
under either code, but not both.  38 C.F.R. § 4.14 (2004).  A 
10 percent evaluation is warranted for the removal of one 
testis.  A 30 percent evaluation requires the removal of both 
testes.  38 C.F.R. § 4.115a, Diagnostic Code 7524, effective 
prior to January 18, 1994.  Malignant new growths of any 
specified part of the genitourinary system warrant a 100 
percent evaluation.  This 100 percent evaluation will be 
continued for one year following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
changes.  At that point, if there has been no local 
recurrence or metastases, the rating will be made on the 
basis of residuals with a minimum evaluation of 10 percent.  
38 C.F.R. § 4.115a, Code 7528, effective prior to January 18, 
1994.

The provisions of 38 C.F.R. § 4.115a, Diagnostic Codes 7524 
and 7528 were redesignated and revised as 38 C.F.R. §§ 4.115a 
and a new 4.115b section was added effective as of January 
18, 1994.  A zero percent evaluation is warranted for the 
removal of one testis and a 30 percent evaluation is 
warranted for the removal of both testes under code 7524 as 
of this date.  Malignant new growths of any specified part of 
the genitourinary system warrants a 100 percent evaluation 
with continuance for 6 months following the cessation of 
treatment.  Thereafter, the residuals are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant 
under code 7528 as of January 18, 1994.

Additionally, under the Note for 38 C.F.R. Part 4, Diagnostic 
Code 7524 (2004), if there was a removal of one testis as the 
result of a service-connected injury or disease, and if the 
other testis was nonfunctioning, an evaluation of 30 percent 
would be assigned.  

A review of examinations accomplished since the veteran was 
released from the Marine Corps confirm the nonpresence of the 
right testicle.  However, the veteran has asserted that while 
he is able to sustain an erection, he is unable to ejaculate.  
Although this assertion was noted in the August 1999 medical 
examination, confirmation of the veteran's nonfunctioning 
testis has not occurred.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record reflects that a VA doctor has not opined as to whether 
the veteran's remaining testis is functional.  Moreover, a VA 
doctor has not provided any type of information as to whether 
the veteran's disorder should be rated with respect to a 
voiding or renal dysfunction.  Hence, it is a decision of the 
Board that a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment (the complete claims folder) so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is of the opinion that the question whether the veteran 
is sexually impotent as a result of his service-connected 
right orchiectomy and lymph node dissection should be 
reviewed by a urologist or other appropriate specialist, who 
should prepare an examination report in which the veteran's 
symptoms are compared with the medically accepted definition 
of impotence.  Based upon the evidentiary record in the 
instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board issues a determination on the merits of his 
claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should afford the veteran 
dermatological, neurological, and 
urological examinations, by appropriate 
specialist(s), to identify, and evaluate 
the nature and severity of, additional 
disability attributable to the service-
connected postoperative cancer of the 
right testicle, including surgery 
therefore.

All tests and studies thought necessary 
by an examiner should be performed.  Each 
examiner should review all pertinent 
documentation in the claims files.

(a)  The report of the skin examination 
should identify, and contain findings 
concerning, all scars produced by any 
surgery that the veteran had during 
service in approximately 1992 and 1993 to 
address right testicular cancer.  These 
findings should include information about 
whether the scar or scars:

(i)  are tender and painful, if 
superficial; 

(ii)  are poorly nourished with repeated 
ulceration, if superficial; 

(iii)  if "deep" (that is, associated 
with underlying soft tissue damage), are 
the size of an area or areas: exceeding 6 
square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm); 

(iv)  if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, are the size of an area or 
areas of 144 square inches (929 square 
cm) or greater; 

(v)  are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar), 

(vi)  are superficial and painful on 
examination; and, 

(vii)  have produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

Findings should be reported separately 
for each surgical scar.

(b)  The neurological examination should 
be conducted by an appropriate specialist 
to identify, and to evaluate the 
characteristics and the severity of, any 
nerve damage and muscle damage incident 
to any surgery performed in approximately 
1992 and 1993 while the veteran was in 
service to address right testicular 
cancer or to the underlying cancer 
itself.  Testing to evaluate the 
functioning of the muscles and nerves 
that could be damaged should be performed 
and explanation thereof should be 
included in the examination report.

Included in the examination report should 
be findings concerning:

(i)  whether the veteran has impairment 
of any of the peripheral nerves 
associated with the service-connected 
condition and if so, which specific 
nerves (e.g., the ilio-inguinal nerve, 
the inferior group of nerves arising from 
the inferior hypogastric plexus group, 
etc.)

(ii)  whether there is "paralysis" of 
the implicated nerve or nerves and if so, 
whether the paralysis is "complete" or 
"incomplete" (i.e., "incomplete" in 
that there is a degree of lost or 
impaired function substantially less than 
for complete paralysis, whether due to 
varied nerve lesion or to partial nerve 
regeneration) and if "incomplete," 
whether the nerve involvement is wholly 
"sensory" and not more;

(iii)  whether there is "neuritis" 
involving the implicated nerve or nerves 
that is characterized by loss of 
reflexes, muscle atrophy, sensory 
disturbances, and constant pain (and if 
the latter, whether "excruciating" at 
times);

(iv)  whether there is "neuralgia" 
involving the implicated nerve or nerves 
that is characterized by a dull and 
intermittent pain of typical distribution 
so as to identify the affected nerve or 
nerves;

(v)  whether the veteran has impairment 
of any muscles associated with the 
service-connected condition and if so, 
the nature and severity of that 
impairment and the specific muscle groups 
affected.

(c)  The urological examination should be 
conducted by an appropriate specialist to 
evaluate whether the veteran has been 
rendered sexually impotent by the 
service-connected condition, to include 
any nerve damage, muscle damage, and scar 
disability associated with that 
condition.  Thus, the urological 
examination should be conducted after the 
skin and neurological examinations have 
been completed and the reports thereof 
associated with the claims file.

Included in the examination report should 
be the medically accepted definition of 
"impotence" by which the examiner 
assesses the presence or absence of such 
a condition and an explanation of why the 
veteran's symptoms, including, if 
confirmed by the examiner, inability to 
ejaculate semen, meets or does not meet 
this definition.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). See also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the veteran's claim 
seeking increased evaluation for residuals of testicular 
carcinoma.  If the benefits sought on appeal remain denied, 
the appellant and the appellant's attorney should be provided 
an SSOC. The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  The case 
should then be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


